Title: To Thomas Jefferson from "A Sybilline Voice," [before 13 May 1802]
From: “A Sybilline Voice”
To: Jefferson, Thomas


            [before 13 May 1802]
            tow circumstances, are frequaintly laid hold, on, And eagerly represented, as objects of complaint. One is our Ships being up, and rotting in harbour, the oather is, the defenceless state of the Nation, owing to the discontinuence, of the Military astablishment, the first seems to be look’d upon as a greavence, among many Republicans, the sourse, of the last may be easyly treased—Steady! Keep the Ground you have made—
            A Sybilline Voice
          